DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12, 34 and 37 in the reply filed on 02-03-2022 is acknowledged.  Claims 13-33, 35-36, and 38-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention II (claims 25-33, 39-43) and Invention III (claim 36), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02-03-2022 .
The traversal is on the ground(s) that: the restriction/ election request does not properly define the invention as claimed and that the subject matter embraced within the claims are in a single class. 
This is not found persuasive because the criteria for the combination sub -combination restriction have been met, as disclosed in the mailed office action on 10-26-2022:
A) Separate classification for the claimed inventions: (Invention I: classified in A45D29/007; Invention II classified in A45D29/007; Invention III classified in A45D29/12)
 (B)  Each invention has formed a separate subject for inventive 
(C) A different field of search for each invention (different search queries is required for each invention based on the structure of each invention) 
The requirement is still deemed proper and is therefore made FINAL.



Claim Objections
Claim 1 is objected to because of the following informalities: the use of terms “first extension” and “second extension”. For consistency, Applicant is recommended to change it to “first elongated extension” and “second elongated extension” throughout the claims. Appropriate correction is required. 

Claim 1 page 7, line 8 – page 9 line 16: are objected to because of the following informalities: the claimed phrases include a method steps of using the apparatus. The applicant is recommended to change it and list the actual structure of the claimed invention and exclude the recited steps. 
For example, claim 1 line 7 can be written as:
“(a) The first spring is located between the aligned first and second elongated extension of the first cap and the internal cavity, having a rounded entrance, that is located at the proximal end of the main rectangular body of said actuator;
(b) The first and second extension of the actuator are located inside the hollow cavity of the cartridge”. Appropriate correction is required. 


Allowable Subject Matter
Claims 1-12, 34 and 37 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose or suggest (D) a first cap, said first cap comprising: (1) a square body, having a front surface and a rear surface; (2) a first extension, having a first end, connected to the rear surface on the square body, and a second end; (3) a second extension, having a first end, connected to the rear surface of the square body in a parallel position in reference to the first extension, and a second end; (4) a first wedge connected to, and pointing outwardly from, the lateral side of said second end of 10the first extension connected to the rear surface of square body; (5) a second wedge connected to, and pointing outwardly from, the lateral side of the second end of second extension connected to the rear surface of square body; E. a second cap comprising: (1) a main square body having a front surface, a rear surface, a circular opening across said front and rear surfaces, and a carved-out section on one of the sides of said main square body; (2) a first extension having a first end, connected to the front surface of said square body, and a second end; (3) a second extension having a first end, connected to the front surface of said square body and located parallel to the first extension, and a second end; (4) a first wedge section connected to, and pointing outwardly from, the lateral side of said second end of the first extension connected to the front surface of said square body of said second cap; (5) a second wedge, connected to, and pointing outwardly from, the lateral side of the second end of the second extension that is connected to the front surface of said square body of said second cap; H. an actuator comprising: (1) a main rectangular body, said main rectangular body comprising: a) a proximal end; b) a distal end; c) a first section comprising an internal cavity, having a round entrance that is located at the proximal end of the main rectangular body; d) a second section comprising an internal cavity, having a top section and a bottom section, wherein the internal width of said top section is narrower than the width of said bottom section, and wherein said internal cavity is located in a parallel position with reference to the internal cavity located at the proximal end of the main rectangular body; (2) a first extension having a first end, connected to the distal end of said main rectangular body, and a second end; (3) a second extension having a first end, connected to the distal end of said main rectangular body and in parallel position with reference to the first extension, and a second end; (4) a first wedge connected to, and pointing outwardly from, the lateral side of said second end of the first extension that is connected to the distal end of said main rectangular body; (5) a second wedge, connected to, and pointing outwardly from, the lateral side of the second end of the second extension that is connected to the distal end of said main rectangular body; I. a cartridge comprising: (1) a rectangular hollow body having: a) a top side, b) a right side, c) a left side, d) a bottom side, e) a proximal end and f) a distal end; (2) a rectangular depression, located on said top side and near the proximal end of the rectangular hollow body; (3) a first aperture, located inside the rectangular depression located on said top side and near the proximal end of the rectangular hollow body; (4) a second aperture passing through the right side of rectangular hollow body and in a parallel position with reference to the first aperture located inside the rectangular depression on the top 5side of the hollow body; (5) a third aperture passing through the left side of rectangular hollow body, in a parallel position with reference to the second aperture and in a parallel position with reference to the first aperture located inside the rectangular depression on the top side of the hollow body; (6) a wall, located in the interior of said rectangular hollow body, said wall comprising an internal circular opening; (7) a fourth aperture passing through the right side of the rectangular hollow body and adjacent to the right side of said wall at the interior of said rectangular hollow body, said fourth aperture comprising: a) a first section and b) a second section, wherein said first section has a broader area in reference to the second section; (8) a fifth aperture passing through the left side of the rectangular hollow body and adjacent to the right side of said wall at the interior of said rectangular hollow body, said fourth aperture comprising: a) a first section and b) a second section, wherein said first section has a broader area in reference to the second section; (9) a sixth aperture passing through the right side of the hollow rectangular body and adjacent to the right side of said wall at the interior of said rectangular hollow body; (10) a seventh aperture passing through the left side of the hollow rectangular body and adjacent to the right side of said wall at the interior of said rectangular hollow body; (11) a rail, located on the bottom side of the rectangular hollow body; 
The closest prior art of record appears to be Yiu (US 20150150353 A1), and Toeg et al (20150144150)
The claims have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest (D) a first cap, said first cap comprising: (1) a square body, having a front surface and a rear surface; (2) a first extension, having a first end, connected to the rear surface on the square body, and a second end; (3) a second extension, having a first end, connected to the rear surface of the square body in a parallel position in reference to the first extension, and a second end; (4) a first wedge connected to, and pointing outwardly from, the lateral side of said second end of 10the first extension connected to the rear surface of square body; (5) a second wedge connected to, and pointing outwardly from, the lateral side of the second end of second extension connected to the rear surface of square body; E. a second cap comprising: (1) a main square body having a front surface, a rear surface, a circular opening across said front and rear surfaces, and a carved-out section on one of the sides of said main square body; (2) a first extension having a first end, connected to the front surface of said square body, and a second end; (3) a second extension having a first end, connected to the front surface of said square body and located parallel to the first extension, and a second end; (4) a first wedge section connected to, and pointing outwardly from, the lateral side of said second end of the first extension connected to the front surface of said square body of said second cap; (5) a second wedge, connected to, and pointing outwardly from, the lateral side of the second end of the second extension that is connected to the front surface of said square body of said second cap; H. an actuator comprising: (1) a main rectangular body, said main rectangular body comprising: a) a proximal end; b) a distal end; c) a first section comprising an internal cavity, having a round entrance that is located at the proximal end of the main rectangular body; d) a second section comprising an internal cavity, having a top section and a bottom section, wherein the internal width of said top section is narrower than the width of said bottom section, and wherein said internal cavity is located in a parallel position with reference to the internal cavity located at the proximal end of the main rectangular body; (2) a first extension having a first end, connected to the distal end of said main rectangular body, and a second end; (3) a second extension having a first end, connected to the distal end of said main rectangular body and in parallel position with reference to the first extension, and a second end; (4) a first wedge connected to, and pointing outwardly from, the lateral side of said second end of the first extension that is connected to the distal end of said main rectangular body; (5) a second wedge, connected to, and pointing outwardly from, the lateral side of the second end of the second extension that is connected to the distal end of said main rectangular body; I. a cartridge comprising: (1) a rectangular hollow body having: a) a top side, b) a right side, c) a left side, d) a bottom side, e) a proximal end and f) a distal end; (2) a rectangular depression, located on said top side and near the proximal end of the rectangular hollow body; (3) a first aperture, located inside the rectangular depression located on said top side and near the proximal end of the rectangular hollow body; (4) a second aperture passing through the right side of rectangular hollow body and in a parallel position with reference to the first aperture located inside the rectangular depression on the top 5side of the hollow body; (5) a third aperture passing through the left side of rectangular hollow body, in a parallel position with reference to the second aperture and in a parallel position with reference to the first aperture located inside the rectangular depression on the top side of the hollow body; (6) a wall, located in the interior of said rectangular hollow body, said wall comprising an internal circular opening; (7) a fourth aperture passing through the right side of the rectangular hollow body and adjacent to the right side of said wall at the interior of said rectangular hollow body, said fourth aperture comprising: a) a first section and b) a second section, wherein said first section has a broader area in reference to the second section; (8) a fifth aperture passing through the left side of the rectangular hollow body and adjacent to the right side of said wall at the interior of said rectangular hollow body, said fourth aperture comprising: a) a first section and b) a second section, wherein said first section has a broader area in reference to the second section; (9) a sixth aperture passing through the right side of the hollow rectangular body and adjacent to the right side of said wall at the interior of said rectangular hollow body; (10) a seventh aperture passing through the left side of the hollow rectangular body and adjacent to the right side of said wall at the interior of said rectangular hollow body; (11) a rail, located on the bottom side of the rectangular hollow body.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772                                                                                                                                                                                                        
/RACHEL R STEITZ/Primary Examiner, Art Unit 3772